
	
		I
		112th CONGRESS
		1st Session
		H. R. 3343
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mrs. Blackburn (for
			 herself, Mr. Cooper,
			 Mrs. Black,
			 Mr. Roe of Tennessee,
			 Mr. Fleischmann,
			 Mr. Fincher,
			 Mr. Griffin of Arkansas,
			 Mr. Gohmert,
			 Mr. Guthrie,
			 Mr. Cohen, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the rule providing 5-year amortization of expenses incurred in
		  creating or acquiring music or music copyrights.
	
	
		1.Short titleThis Act may be cited as the
			 Songwriters Tax Simplification
			 Reauthorization Act.
		2.Special rule for
			 amortization of musical works and copyrights made permanent
			(a)In
			 generalParagraph (8) of
			 section 167(g) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (E).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
